DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satya et al. [US 2007/0111342].
For claim 1, Satya teaches a measurement mark (see Figs. 22A-23C) comprising: a set of first test structures (structures of upper layer: M1, via, M2, see [0174]) developed in a first layer on a substrate (see Fig. 22C), each of the set of first test structures comprising a plurality of first features made of first conducting material (metal structures or vias arranged in a group, see Figs. 23A-23B); and a set of second test structures (structures of bottom layer: contact, M1, via, see [0174])  developed in a second layer adjacent to the first layer (see Fig. 22C), each of the set of second test structures comprising a plurality of second features made of second conducting material (metal structures, contacts, or vias arranged in a group, see Figs. 23A-23B), wherein the measurement mark is configured to indicate connectivity between the set of first test structures and associated second test structures in the set of second test structures when imaged using a voltage-contrast imaging method (voltage contrast testing, see [0174]-[0178]).
For claim 14, Satya teaches a system (see Fig. 25) comprising: a particle beam tool for scanning (see [0188]) a measurement mark and for detecting secondary electrons (see [0193]) from the measurement mark; and a controller (see Fig. 1) coupled with the particle beam tool, the controller including circuitry to: generate a voltage-contrast image from the detected secondary electrons (voltage contrast mode, see [0114] and [0176]-[0178]); and determine an overlay value or a critical dimension value from the generated voltage-contrast image (overlay or dimension defect analysis, see [0073]-[0074], [0104], [0114], and [0174]-[0178]).
For claim 15, Satya teaches a method comprising: scanning a set of first test structures of a measurement mark with a charged-particle beam and detecting secondary electrons from the measurement mark (scanning a test structures and detecting secondary elections, see [0110]-[0121] and [0174]-[0178]); generating a voltage-contrast image from the detected secondary electrons (see [0008]-[0009] and [0174]-[0178]); and determining an overlay value or a critical dimension value from the generated voltage-contrast image (misalignment determination, see [0174]-[0178]).
For claim 2, Satya teaches the voltage-contrast image shows a particular test structure of the set of second test structures having a low charge buildup when the particular test structure of the set of second test structures forms a short circuit with a particular test structure of the set of first test structures (emission of secondary electrons appears bright, see [0009] and [0176]).
For claim 3, Satya teaches the voltage-contrast image shows the particular test structure of the set of second test structures having a high charge buildup when the particular test structure of the set of second test structures is in an open circuit with the particular test structure of the set of first test structures (no contact with high potential appears dark, see [0009] and [0176]).
For claim 4, Satya teaches a combination of multiple test structures of the set of first test structures and of multiple test structures of the set of second test structures is configured to convey overlay information in a first direction along a surface of the substrate (overlay misalignment, see [0174]-[0178]).
For claim 5, Satya teaches the multiple test structures of the set of first test structures or the multiple test structures of the set of second test structures are configured to have varying pitch values in the first direction (different pitch of two structures, see Figs. 23A and 23B, also pitch structures may change, see [0151]).
For claim 6, Satya teaches the combination of the multiple test structures of the set of first test structures and of the multiple test structures of the set of second test structures is further configured to convey overlay information in a second direction along a surface of the substrate, the second direction differing from the first direction (x direction and y direction misalignment, see [0174]-[178] and Figs. 22A-23B).
For claim 7, Satya teaches the second direction is orthogonal to the first direction (x direction and y direction misalignment, see [0174]-[178] and Figs. 22A-23B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Satya in view of Mieher et al. [US 2004/0169861].
For claims 8 and 11, Satya fails to teach the combination of the multiple test structures of the set of first test structures and of the multiple test structures of the set of second test structures is further configured to convey critical-dimension information in a second direction along a surface of the substrate, the second direction differing from the first direction.
Mieher fails to teach a combination target that teaches structure that can be used for measuring overlay (see Fig. 12 and [0232]) and the combination of the multiple test structures of the set of first test structures and of the multiple test structures of the set of second test structures is further configured to convey critical-dimension information (CD measurement) in a second direction along a surface of the substrate, the second direction differing from the first direction (horizontal and vertical directions, see [0229]-[0233]).
It would have been obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to provide a combination overlay critical dimension target as taught by Mieher in the overlay target as taught by Satya in order to reduce the real estate needed for metrology and not encroach on the device space and increase the useable wafer space for the device.
For claims 9 and 12, in the combination of Satya and Mieher, Satya teaches the multiple test structures of the set of first test structures or the multiple test structures of the set of second test structures have varying critical-dimension values in the second direction (test structures having different critical dimensions, see [0105], [0147], and [0165]).
For claim 10, in the combination of Satya and Mieher, Mieher teaches the second direction is orthogonal to the first direction (horizontal and vertical directions, see [0229]-[0233]).
For claim 13, Satya fails to teach a set of third test structures developed in the first layer, each of the set of third test structures comprising a plurality of third periodic features having a pitch that is determined by a sensitivity of an optical metrology tool; and a set of fourth test structures developed in the second layer, each of the set of fourth test structures comprising a plurality of fourth periodic features having a pitch that is determined by the sensitivity of the optical metrology tool.
Mieher teaches a set of third test structures developed in the first layer, each of the set of third test structures comprising a plurality of third periodic features (first layer grating patterned target, see Figs. 2a-f and 11a-12) having a pitch that is determined by a sensitivity of an optical metrology tool (optical imaging systems used to measure overlay, see Fig. 5A-8); and a set of fourth test structures developed in the second layer, each of the set of fourth test structures comprising a plurality of fourth periodic features (second layer grating patterned target, see Figs. 2a-f and 11a-12) having a pitch that is determined by the sensitivity of the optical metrology tool (optical imaging systems used to measure overlay, see Fig. 5A-8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide overlay target that can be optically measured as taught by Mieher in the overlay measurement as taught by Satya, because the optical metrology tool targets can be used for rapid overlay measurement for larger device dimensions with broader threshold design rules that can increase throughput and be used check accuracy relative other overlay measurements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759